FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         June 21, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
DANIEL T. PAULY;
DANIEL B. PAULY,

      Plaintiffs - Appellants,

v.                                                         No. 16-2213
                                              (D.C. No. 1:15-CV-00783-JCH-KBM)
MARIO VASQUEZ, individually,                                (D. N.M.)

      Defendant - Appellee,

and

FORMER NEW MEXICO STATE
POLICE CHIEF ROBERT SHILLING,
individually; NEW MEXICO STATE
POLICE CHIEF PETE KASSETAS,
individually,

      Defendants.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, McKAY and LUCERO, Circuit Judges.
                 _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Daniel T. Pauly and Daniel B. Pauly filed a notice appealing a district court

order granting Mario Vasquez’s motion to dismiss their amended complaint.

Because the district court’s order is not a final order under 28 U.S.C. § 1291, we

dismiss this appeal for lack of jurisdiction.

      The Paulys filed this civil rights action against Officer Vasquez and other

defendants not involved in this appeal. They alleged that Officer Vasquez violated

their constitutional right to privacy when, in the course of investigating the shooting

death of their son and brother, Samuel Pauly, Officer Vasquez took photographs of

Samuel’s body on a personal cell phone and texted those photographs to friends. The

photographs were later obtained and distributed by news media.

      This action was ultimately narrowed to a single claim against Officer Vasquez.

The district court granted his motion to dismiss the Paulys’ amended complaint based

on qualified immunity. The dismissal order expressly granted the Paulys leave to

amend. They filed a notice appealing the dismissal order.

      We directed the Paulys to show cause why the appeal should not be dismissed

because the order being appealed is not a final order. The Paulys argue that, applying

this court’s practical approach to finality under § 1291, see Moya v. Schollenbarger,

465 F.3d 444, 448-51 (10th Cir. 2006), the district court’s ruling was a final order.

They contend that the district court effectively dismissed their entire action because

the court’s reasoning in the dismissal order demonstrates that the defects in their

amended complaint could not be cured by further amendment. Officer Vasquez

agrees with the Paulys that, under Moya’s practical approach to finality, the district

                                            2
court’s order was final. He asserts that any attempt by the Paulys to amend their

complaint would have been futile.

      The parties misconstrue our decision in Moya, in which we endorsed a

“practical approach to finality” where a district court’s dismissal order is “ambiguous

in ways that undermine any clear determination of finality.” Id. at 450 (internal

quotation marks omitted). In these cases, “our approach is to determine as best we

can whether the district court’s order evidences an intent to extinguish the plaintiff’s

cause of action.” Id. (brackets and internal quotation marks omitted). In Moya, we

set forth “principles to be used in reviewing dismissal orders for finality.” Id. One

such principle is that “when the dismissal order expressly grants the plaintiff leave to

amend, that conclusively shows that the district court intended only to dismiss the

complaint; this dismissal is not a final decision.” Id. at 451. We also reiterated “the

process a plaintiff should follow when he or she would rather appeal a non-final

dismissal than amend the complaint.” Id. at 451 n.9. We explained that a plaintiff

who “does not desire to amend” should “announce his election to stand on his

pleading, let a final order or judgment be entered dismissing the action, and then

appeal from that order or judgment.” Id. (internal quotation marks omitted).

      Here, the district court’s order is not ambiguous. It expressly granted the

Paulys “leave to amend the complaint within thirty days from the date of this order,”

indicating that their failure to do so “may result in dismissal of this case.” Aplt. App.

at 76. Thus, the order “clearly shows that the district court did not consider its order

to be a final order disposing of the entire action.” Moya, 465 F.3d at 451 (ellipsis

                                            3
and internal quotation marks omitted). Consequently, we need not look beyond the

text of the district court’s order to determine its intent.

       This appeal is dismissed for lack of jurisdiction.1


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




       1
        Because we have determined that the district court’s order was not final, the
Paulys should be given an opportunity to amend the complaint or, in the alternative,
to stand on their pleadings and allow a final order to be entered. See Moya, 465 F.3d
at 452-53 & n.11; Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to
amend] when justice so requires.”).

                                             4